Pursuant to the Order of the United States Supreme Court issued June 23, 1997, — U.S.-, 117 S.Ct. 2476, 138 L.Ed.2d 986, we have reconsidered the opinion filed by this court on April 11, 1996, 80 F.3d 1425, in light of Hughes Aircraft Co. v. United States ex rel. Schumer, — U.S. -, 117 S.Ct. 1871, 138 L.Ed.2d 135 (1997). Based on this reconsideration, we withdraw the portion of our earlier opinion that dealt with the retrospective application of the revised qui tarn provisions of the 1986 amendments to the False Claims Act, 31 U.S.C. § 3729 et seq., published at 80 F.3d at 1428-30, and affirm the district court’s grant of summary judgment on that issue for the reasons set forth in Schumer. Our opinion is reinstated in all other respects. The end result is that the district court is AFFIRMED in all respects. The parties shall bear their own costs.